

Exhibit 10.3
MPLX LP
2018 INCENTIVE COMPENSATION PLAN
PERFORMANCE UNIT AWARD AGREEMENT
2020-2022 PERFORMANCE CYCLE
MPLX OFFICER




As evidenced by this Award Agreement and under the MPLX LP 2018 Incentive
Compensation Plan (the “Plan”), MPLX GP LLC, a Delaware limited liability
company (the “Company”), the general partner of MPLX LP, a Delaware limited
partnership (the “Partnership”) has granted to [NAME] (the “Participant”), an
officer of the Company, on [DATE] (the “Grant Date”), [NUMBER] performance units
(“Performance Units”), conditioned upon the Company’s total unitholder return
(or “TUR”) ranking relative to the Peer Group and the DCF Payout Percentages for
the Performance Cycle as established by the Board, and as set forth herein. The
Performance Units are subject to the following terms and conditions:


1.    Relationship to the Plan. This grant of Performance Units is subject to
all of the terms, conditions and provisions of the Plan and administrative
interpretations thereunder, if any, that have been adopted by the Board. Except
as otherwise defined in this Award Agreement, capitalized terms shall have the
same meanings given to them under the Plan. To the extent that any provision of
this Award Agreement conflicts with the express terms of the Plan, the terms of
the Plan shall control and, if necessary, the applicable provisions of this
Award Agreement shall be hereby deemed amended so as to carry out the purpose
and intent of the Plan. References to the Participant also include the heirs or
other legal representatives of the Participant.


2.    Forfeiture of Performance Units if Award Not Timely Accepted. This Award
is conditioned upon and subject to the Participant accepting the Award by
signing and delivering to the Company this Award Agreement, or otherwise
electronically accepting the Award in such manner as the Committee may in its
discretion determine, no later than 11 months after the Grant Date. If the
Participant does not timely accept this Award, all Performance Units subject to
this Award shall be forfeited to the Company. In the event of the Participant’s
death or incapacitation prior to accepting the Award, the Company shall deem the
Award as being accepted by the Participant.


3.    Determination of TUR Payout Percentage and DCF Payout Percentages;
Calculation of Payout Value. As soon as administratively feasible following the
close of the Performance Cycle, the Board shall determine and certify the TUR
Payout Percentage and the DCF Payout Percentages (collectively, “the Payout
Percentages”). The final Payout Value will be the sum of the TUR Payout Value
and the DCF Payout Value, each as determined in accordance with this Paragraph
3.


    (a)    The “TUR Payout Percentage” is the simple average of the TUR Period
Percentages for each of the following four performance periods:


(i)
January 1, 2020 through December 31, 2020;



(ii)
January 1, 2021 through December 31, 2021;



(iii)
January 1, 2022 through December 31, 2022; and



(iv)
January 1, 2020 through December 31, 2022.



1

--------------------------------------------------------------------------------






The Board shall determine the TUR Period Percentage for each performance period
as follows:


(I)
First, the Board shall determine the TUR Performance Percentile, and then the
TUR Period Percentage as follows (using straight-line interpolation between
threshold level (30th percentile) and target level (50th percentile) and between
target level and maximum (100th percentile)):



TUR Performance Percentile
TUR Period Percentage
Ranked below 30th percentile
0%
Ranked at 30th percentile
50%
Ranked at 50th percentile
100%
Ranked at the 100th percentile
200%



(II)
Notwithstanding anything herein to the contrary, if the Partnership’s Total
Unitholder Return calculated for the applicable performance period is negative,
then the TUR Period Percentage for that performance period will not exceed 100%
regardless of the TUR Performance Percentile for the performance period.



(III)
Notwithstanding anything herein to the contrary, the Board has sole and absolute
authority and discretion to reduce the TUR Payout Percentage as it may deem
appropriate.



(b)    The “TUR Payout Value” for each Performance Unit is the product of the
TUR Payout Percentage and $0.50.


(c)    A DCF Payout Percentage will be determined for each of the following
three performance periods:


(i)
January 1, 2020 through December 31, 2020;



(ii)
January 1, 2021 through December 31, 2021; and



(iii)
January 1, 2022 through December 31, 2022.



The Board shall determine the DCF Payout Percentage for each performance period
based upon the Partnership’s DCF Per Common Unit for such performance period
(each a “DCF Measurement Period”) as follows (using straight-line interpolation
between levels above threshold):


DCF Per Common Unit
DCF Payout Percentage
Below Threshold
0%
Threshold
50%
Target
100%
Maximum
200%



The threshold, target and maximum performance levels for each DCF Measurement
Period will be those certain levels that are established by the Board for
purposes of this Award, which level shall be set forth in a confidential
memorandum or other


2

--------------------------------------------------------------------------------




written communication provided to the Participant, as such levels may be
adjusted pursuant to the provisions of the Plan, as applicable. The confidential
memorandum or other written communication containing the threshold, target and
maximum performance levels for the first DCF Measurement Period is being
provided to the Participant on or around the Grant Date and the confidential
memorandum or other written communication containing the threshold, target and
maximum performance levels for subsequent DCF Measurement Periods will be
provided to the Participant following the determination of such levels by the
Board at or near the beginning of such periods.


(d)    The “DCF Payout Value” for each Performance Unit will be the sum of:


(i)     the product of the DCF Payout Percentage for first performance period
and $0.167;


(ii)    the product of the DCF Payout Percentage for second performance period
and $0.167; and


(iii)    the product of the DCF Payout Percentage for the third performance
period and $0.166.


Notwithstanding anything herein to the contrary, the Board has sole and absolute
authority and discretion to reduce some or all of the DCF Payout Percentages as
it may deem appropriate.


4.    Vesting and Payment of Performance Units; Payment Amount; Time and Form of
Payment. Unless the Participant’s right to the Performance Units is previously
forfeited or vested in accordance with Paragraphs 5, 6, 7, 8 or 9, the
Participant shall vest in the Performance Units on December 31, 2021, provided
the Participant has not terminated Employment on or before that date. The
Participant will be entitled to an amount equal to the product of the vested
number of Performance Units and the Payout Value, and such amount shall be
distributed 75% in cash and 25% in common units.  The number of common units
distributed shall be calculated by dividing 25% of the total amount payable by
the Fair Market Value of the common units on the date on which the Payout
Percentages are certified by the Board, rounding down to the nearest whole
unit.  The remainder shall be paid in cash.  Such payments shall be made as soon
as administratively feasible following the Board’s determinations under
Paragraph 3 and, in any event, between January 1 and March 15th immediately
following the end of the Performance Cycle. If, in accordance with the Board’s
determination under Paragraph 3, the Payout Value is zero, the Participant shall
immediately forfeit any and all rights to the Performance Units. Upon the
vesting and/or forfeiture of the Performance Units pursuant to this Paragraph 4
and the making of the related payment, if any, the rights of the Participant and
the obligations of the Company under this Award Agreement shall be satisfied in
full.


5.    Termination of Employment. If the Participant’s Employment is terminated
prior to the close of the Performance Cycle for any reason other than death,
Retirement, Qualified Termination, or Mandatory Retirement, as set forth in
Paragraphs 6, 7, 8 and 9 below, the Participant’s Performance Units shall be
settled based on the performance for the Performance Cycle and shall vest and be
payable on a pro-rata basis as follows, and in each case subject to the negative
discretion of the Board:


(a)    If the Participant’s Employment is terminated prior to January 1, 2021,
the Participant’s right to the Performance Units shall be forfeited in its
entirety as of the date of such termination, and the rights of the Participant
and the obligations of the Company under this Award Agreement shall be
terminated;


(b)    If the Participant’s Employment is terminated during the period January
1, 2021 and December 31, 2021, the Participant will be entitled to receive a
payment equal to the product of (i) one-third the number of Performance Units
and (ii) the Payout Value;


3

--------------------------------------------------------------------------------






(c)    If the Participant’s Employment is terminated during the period January
1, 2022 and December 31, 2022, the Participant will be entitled to receive a
payment equal to the product of (i) two-thirds the number of Performance Units
and (ii) the Payout Value.


Payment of such vested value of Performance Units under subparagraphs (b) or (c)
of this Paragraph 5, as applicable, shall otherwise be made in accordance with
Paragraph 4. If, in accordance with the Board’s determinations under Paragraph
3, the Payout Value is zero, the Participant shall immediately forfeit any and
all rights to the Performance Units. Upon the vesting and/or forfeiture of the
Performance Units pursuant to this Paragraph 5 and the making of the related
cash payment, if any, the rights of the Participant and the obligations of the
Company under this Award Agreement shall be satisfied in full. The death of the
Participant following Retirement but prior to the close of the Performance Cycle
shall have no effect on this Paragraph 5.


6.    Termination of Employment due to Death. If the Participant’s Employment is
terminated by reason of death prior to the close of the Performance Cycle, the
Participant’s right to receive the Performance Units shall vest in full as of
the date of death and the Payout Value shall be determined as if the Payout
Percentages are each 100%. The payment on the vested Performance Units shall be
made in accordance with Paragraph 4 as soon as administratively feasible but in
all cases no later than the last day of the calendar year following the calendar
year in which the Participant’s death occurs; provided, however, that the timing
of the payment shall be determined in the sole discretion of the Board and no
other individual or entity shall directly or indirectly designate the taxable
year of payment. Such vesting shall satisfy the rights of the Participant and
the obligations of the Company under this Award Agreement in full.


7.    Termination of Employment due to Retirement. In the event of the
Retirement of the Participant after nine months of the Performance Cycle have
elapsed, the Participant’s Performance Units shall be settled based on the
performance for the Performance Cycle and shall vest and be payable on a
pro-rata basis as determined and certified by the Board after the close of the
Performance Cycle as described below. Subject to the negative discretion of the
Board, the Participant will be entitled to receive a payment equal to the
product of (i) the pro-rata vesting percentage equal to the days of the
Participant’s Employment during the Performance Cycle divided by the total days
in the Performance Cycle and (ii) the Payout Value. Payment of such vested value
of Performance Units under this Paragraph 7 shall otherwise be made in
accordance with Paragraph 4. If, in accordance with the Board’s determinations
under Paragraph 3, the Payout Value is zero, the Participant shall immediately
forfeit any and all rights to the Performance Units. Upon the vesting and/or
forfeiture of the Performance Units pursuant to this Paragraph 7 and the making
of the related cash payment, if any, the rights of the Participant and the
obligations of the Company under this Award Agreement shall be satisfied in
full. The death of the Participant following Retirement but prior to the close
of the Performance Cycle shall have no effect on this Paragraph 7.


8.    Vesting Upon a Qualified Termination. Notwithstanding anything herein to
the contrary, upon the Participant’s Qualified Termination prior to the end of
the Performance Cycle, the Participant’s right to receive the Performance Units,
unless previously forfeited pursuant to Paragraph 5, shall vest in full. The TUR
Payout Percentage shall be determined as follows (subject to the negative
discretion of the Board): (i) for the time period from the beginning of the
Performance Cycle to the date of the Change in Control (as defined in the
Marathon Petroleum Corporation Amended and Restated Executive Change in Control
Severance Benefits Plan), based upon actual TUR Performance Percentile and (ii)
for the time period from the date of the Change in Control to the end of the
Performance Cycle, the TUR Payout Percentage shall be 100%. The DCF Payout
Percentages shall be determined as follows (subject to the negative discretion
of the Board): (i) for the time period from the beginning of the Performance
Cycle to the date of the Change in Control (as defined in the Marathon Petroleum
Corporation Amended and Restated Executive Change in Control Severance Benefits
Plan), based upon actual DCF Payout


4

--------------------------------------------------------------------------------




Percentages and (ii) for the time period from the date of the Change in Control
to the end of the Performance Cycle, the DCF Payout Percentages shall be 100%. A
payment equal to the vested value of the Performance Units shall be made in
accordance with Paragraph 4, except that it shall be made 100% in cash.


9.    Termination of Employment due to Mandatory Retirement. In the event the
Participant’s Employment is terminated as a result of Mandatory Retirement prior
to the end of the Performance Cycle, the Participant’s right to receive the
Performance Units shall vest in full, and such vested and shall be settled based
on the Payout Value determined under Paragraph 3. Payment of such vested value
of Performance Units under this Paragraph 9 shall otherwise be made in
accordance with Paragraph 4. If, in accordance with the Board’s determinations
under Paragraph 3, the Payout Value is zero, the Participant shall immediately
forfeit any and all rights to the Performance Units. Upon the vesting and/or
forfeiture of the Performance Units pursuant to this Paragraph 9 and the making
of the related cash payment, if any, the rights of the Participant and the
obligations of the Company under this Award Agreement shall be satisfied in
full. The death of the Participant following Mandatory Retirement but prior to
the close of the Performance Cycle shall have no effect on this Paragraph 9.


10.    Specified Employee. Notwithstanding any other provision of this Award
Agreement to the contrary, if the Participant is a “specified employee” within
the meaning of Section 409A of the Code as determined by the Company in
accordance with its established policy, any settlement of any amount described
in this Award Agreement which would be a payment of deferred compensation within
the meaning of Section 409A of the Code with respect to the Participant as a
result of the Participant’s “separation from service” as defined under Section
409A of the Code (other than as a result of death) and which would otherwise be
paid within six months of the Participant’s separation from service shall be
paid on the date that is one day after the earlier of (i) the date that is six
months after the Participant’s separation from service or (ii) the date that
otherwise complies with the requirements of Section 409A of the Code. In
addition, notwithstanding any provision of the Plan or this Award Agreement to
the contrary, any settlement of this Award which would be a payment of deferred
compensation within the meaning of Section 409A of the Code with respect to the
Participant and is a settlement as a result of the Participant’s separation from
service in connection with a Change in Control, the term “Change in Control”
under the Plan shall mean a change in ownership or change in effective control
for purposes of Section 409A of the Code. The payment of each amount under this
Award Agreement is deemed as a “separate payment” for purposes of Section 409A
of the Code.


11.    Conditions Precedent. This Paragraph 11 shall apply to this Award
notwithstanding any other provision of this Award Agreement to the contrary. The
Participant’s services to the Company, the Partnership and MPC and their
Affiliates (the “Company Group”) are unique, extraordinary and essential to the
business of the Company Group, particularly in view of the Participant’s access
to the confidential information and trade secrets of members of the Company
Group, such as, the Company, the Partnership and MPC. Accordingly, in
consideration of this Award Agreement and by accepting this Award, the
Participant agrees that in order to otherwise vest in any right to payment of
Performance Units under Paragraph 4, the Participant must satisfy the following
conditions to and including the vesting date for each applicable annual
installment or other applicable portion of the Award, under the vesting
provisions in Paragraph 4:


(a)    The Participant agrees that the Participant will not, without the prior
written approval of the Board, at any time during the term of the Participant’s
Employment and for a period of one year following the date on which the
Participant’s Employment terminates (the “Restricted Period”), directly or
indirectly, serve as an officer, director, owner, contractor, consultant, or
employee of any the following organizations (or any of their respective
subsidiaries or divisions): BP plc, Chevron Corporation; ExxonMobil Corporation,
HollyFrontier Corporation; PBF Energy Inc.; Phillips 66; Valero Energy
Corporation; Buckeye Partners, L.P.; DCP Midstream Partners, L.P; Enterprise
Product Partners; Gas; Genesis Energy, L.P.; Holly Energy Partners L.P.;
Magellan Midstream Partners, L.P.; Phillips 66 Partners, L.P.; Plains All
American Pipeline L.P.;


5

--------------------------------------------------------------------------------




Western Gas Equity Partners, or otherwise engage in any business activity
directly or indirectly competitive with the business of the any member of the
Company Group as in effect from time to time.


(b)    The Participant agrees that during the term of the Participant’s
Employment and for a period of one year following the date on which the
Participant’s Employment terminates, the Participant will not, alone or in
conjunction with another party, hire, solicit for hire, aid in or facilitate the
hire, or cause to be hired, either as an employee, contractor or consultant, any
individual who is currently engaged, or was engaged at any time during the six
month period prior such event, as an employee, contractor or consultant of any
member of the Company Group.


(c)    The Participant agrees that the Participant may not, either during the
Participant’s Employment or thereafter, make or encourage others to make any
public statement or release any information or otherwise engage in any conduct
that is intended to, or reasonably could be foreseen to, embarrass, criticize or
harm the reputation or goodwill of the any member of the Company Group, or any
of their employees, directors or shareholders; provided that this shall not
preclude the Participant from reporting to the Company’s management or directors
or to the government or a regulator conduct the Participant believes to be in
violation of the law or the Code of Business Conduct (or similar code or rules)
of any member of the Company Group or responding truthfully to questions or
requests for information to the government, a regulator or in a court of law in
connection with a legal or regulatory investigation or proceeding.


(d)    The Participant agrees and understands that the members of the Company
Group own and/or control information and material which is not generally
available to third parties and which the members of the Company Group consider
confidential, including, without limitation, methods, products, processes,
customer lists, trade secrets and other information applicable to its business
and that it may from time to time acquire, improve or produce additional
methods, products, processes, customers lists, trade secrets and other
information (collectively, the “Confidential Information”). The Participant
acknowledges that each element of the Confidential Information constitutes a
unique and valuable asset of the members of the Company Group, and that certain
items of the Confidential Information have been acquired from third parties upon
the express condition that such items would not be disclosed to all or certain
members of the Company Group and the officers and agents thereof other than in
the ordinary course of business. The Participant acknowledges that disclosure of
the Confidential Information to and/or use by anyone other than in the Company,
the Partnership’s, or MPC’s or other Company Group member’s ordinary course of
business would result in irreparable and continuing damage to the Company, the
Partnership and/or MPC and/or other members of the Company Group. Accordingly,
the Participant agrees to hold the Confidential Information in the strictest
secrecy, and covenants that, during the term of the Participant’s Employment or
at any time thereafter, the Participant will not, without the prior written
consent of the Board, directly or indirectly, allow any element of the
Confidential Information to be disclosed, published or used, nor permit the
Confidential Information to be discussed, published or used, either by the
Participant or by any third parties, except in effecting the Participant’s
duties for the Company, the Partnership and/or MPC and/or other Company Group
members in the ordinary course of business.


(e)    The Participant agrees that in addition to the forfeiture provisions
otherwise provided for in this Award Agreement, upon the Participant’s failure
to satisfy in any respect of any of the conditions described in Paragraphs
11(a), (b), (c) or (d), any unvested and unpaid portion of this Award at the
time of such breach shall be forfeited, and the rights of the Participant and
the obligations of the Company under this Award Agreement shall be satisfied in
full, in each case to the extent permitted by applicable law.




12.    Repayment or Forfeiture Resulting from Forfeiture Event.


6

--------------------------------------------------------------------------------






(a)    If there is a Forfeiture Event either during the Participant’s Employment
or within three years after termination of the Participant’s Employment, then
the Board may, but is not obligated to, cause some or all of the Participant’s
outstanding Performance Units to be forfeited by the Participant.


(b)    If there is a Forfeiture Event either during the Participant’s Employment
or within three years after termination of the Participant’s Employment and a
payment has previously been made in settlement of Performance Units granted
under this Award Agreement, the Board may, but is not obligated to, require that
the Participant pay to the Company an amount in cash (the “Forfeiture Amount”)
up to (but not in excess of) the amount paid in settlement of the Performance
Units.


(c)     This Paragraph 12 shall apply notwithstanding any provision of this
Award Agreement to the contrary and is meant to provide the Company with rights
in addition to any other remedy which may exist in law or in equity. This
Paragraph 12 shall not apply to the Participant following the effective time of
a Change in Control.


(d)    Notwithstanding the foregoing or any other provision of this Award
Agreement to the contrary, the Participant agrees that the Company may also
require that the Participant repay to the Company any compensation paid to the
Participant under this Award Agreement, as is required by the provisions of the
Dodd-Frank Wall Street Reform and Consumer Protection Act and the regulations
thereunder or any other “clawback” provisions as required by law or by the
applicable listing standards of the exchange on which the common units of the
Partnership are listed for trading.


13.    Taxes. Pursuant to the applicable provisions of the Plan, the Company or
its designated representative shall have the right to withhold applicable taxes
from the common units and cash amount otherwise payable to the Participant due
to the vesting of Performance Units pursuant to Paragraph 4, or from other
compensation payable to the Participant (to the extent consistent with Section
409A of the Code), at the time of the vesting of the Performance Units and
delivery of the cash settlement amount. Because the Participant is an employee
of MPC, and provides beneficial services to the Company through Participant’s
employment with MPC, MPC as the employer of Participant, shall be the designated
representative for purposes of payroll administration of the Award and
withholding of applicable taxes at the time of vesting.


14.    No Unitholder Rights. The Participant shall in no way be entitled to any
of the rights of a unitholder as a result of this Award Agreement.


15.    Nonassignability. Upon the Participant’s death, the Performance Units may
be transferred by will or by the laws governing the descent and distribution of
the Participant’s estate. Otherwise, the Participant may not sell, transfer,
assign, pledge or otherwise encumber any portion of the Performance Units, and
any attempt to sell, transfer, assign, pledge or encumber any portion of the
Performance Units shall have no effect.


16.    No Employment Guaranteed. Nothing in this Award Agreement shall give the
Participant any rights to (or impose any obligations for) continued Employment
by the Company or any affiliate thereof or successor thereto, nor shall it give
such entities any rights (or impose any obligations) with respect to continued
performance of duties by the Participant.


17.    Modification of Agreement. Any modification of this Award Agreement shall
be binding only if evidenced in writing and signed by an authorized
representative of the Company, provided that no modification may, without the
consent of the Participant, adversely affect the rights of the Participant
hereunder.




7

--------------------------------------------------------------------------------




18.    Officer Holding Requirement. Participant agrees that any common units
received by the Participant in settlement of this Award shall be subject an
additional holding period of one year from the date on which the Award is
settled, during which holding period such common units (net of any common units
used to satisfy the applicable tax withholding requirements) may not be sold or
transferred by the Participant. This holding requirement shall cease to apply
upon the death, retirement or other separation from service of the Participant
during the holding period.


19.    Definitions. For purposes of this Award Agreement:


“Beginning Unit Price” means the average of the daily closing price of a common
unit of the Partnership for the 20 trading days immediately prior to the
commencement of the Performance Cycle, historically adjusted, if necessary, for
any split, dividend, recapitalizations, or similar corporate events that occur
during the measurement period.


“DCF Per Common Unit” for an applicable DCF Measurement Period means the
quotient obtained by dividing (A) the Partnership’s distributable cash flow
available to general and limited partners (as reported in the Partnership’s
financial statements) for such DCF Measurement Period less all such amounts
attributable to the general partner interest and the incentive distribution
rights in the Partnership, by (B) the weighted average number of common units in
the Partnership outstanding during such DCF Measurement Period.
 
“Employment” means employment with the Company or any of its subsidiaries or
affiliates including but not limited to MPC and its subsidiaries and affiliates.
For purposes of this Award Agreement, Employment shall also include any period
of time during which the Participant is on Disability status. The length of any
period of Employment shall be determined by the Company or the Subsidiary or
affiliate that either (a) employs the Participant or (b) employed the
Participant immediately prior to the Participant’s termination of Employment.


“End Unit Price” means the average of the daily closing price of a common unit
of the Partnership for the 20 trading days prior to the end of the Performance
Cycle.


“Forfeiture Event” means the occurrence of at least one of the following events:
(a) the Company is required, pursuant to a determination made by the Securities
and Exchange Commission or by the Board, or any authorized subcommittee of the
Board, to prepare a material accounting restatement due to the noncompliance of
the Company with any financial reporting requirement under applicable securities
laws as a result of misconduct, and the Board determines that (i) the
Participant knowingly engaged in the misconduct, (ii) the Participant was
grossly negligent with respect to such misconduct or (iii) the Participant
knowingly or grossly negligently failed to prevent the misconduct or (b) the
Board concludes that the Participant engaged in fraud, embezzlement or other
similar misconduct materially detrimental to the Company.


“Mandatory Retirement” means, as determined by the Board of Directors of MPC,
the mandatory retirement age of 65 for Participants who are in bona fide
executive or in high policymaking positions and in Grades 19 and above if: (1)
the Participant has been employed in such capacity for the two-year period
immediately prior to mandatory retirement; and (2) the Participant is entitled
to the minimum retirement benefit specified by federal law for persons who hold
positions to which mandatory retirement may lawfully


8

--------------------------------------------------------------------------------




apply. Mandatory Retirement is required by the earlier of the first of the month
coincident with or immediately following the Participant’s 65th birthday.


“Peer Group” means the group of companies that are pre-established by the Board
which principally represent a group of selected peers, or such other group of
companies as selected and pre-established by the Board. For this Award, the
Board has determined that the Peer Group for each applicable measurement period
will be the ten companies in the Alerian MLP Index with the highest market
capitalization as determined on the last day of the measurement period.


“Performance Cycle” means the period from January 1, 2020 to December 31, 2022.


“Qualified Termination” for purposes of this Award Agreement shall have the same
definition as under the MPLX LP Executive Change in Control Severance Benefits
Plan, as in effect on the Grant Date (disregarding subsection II of such
definition) (the “CIC Plan”), and such definition and associated terms are
hereby incorporated into this Award Agreement by reference. Notwithstanding the
definition of a “Change in Control” under the terms of the CIC Plan, for
purposes of this Award Agreement such Change in Control for purposes of
determining whether a separation from service is a Qualified Termination shall
include a Change in Control of either MPC, as the direct employer of the
Participant, or a Change in Control of the Partnership, as the issuer of the
Award.


“Retirement” means (a) for a Participant with ten or more years of Employment,
termination on or after the Participant’s 50th birthday, or (b) termination on
or after the Participant’s 65th birthday.


“Total Unitholder Return” or “TUR” means for the Company and each entity in the
Peer Group the number derived using the following formula:


(End Unit Price – Beginning Unit Price) + Cumulative Cash Distributions
Beginning Unit Price.


“TUR Performance Percentile” means the percentile ranking of the Company’s Total
Unitholder Return for a performance period among the Total Unitholder Returns of
the Peer Group companies, ranked in descending order, for the performance period
as determined at the end of the Performance Cycle.




 
 
MPLX GP LLC
 
 
 
 
 
 
 
 
 
 
 
 
By
 
 
 
 
 
Authorized Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





9